Citation Nr: 1122850	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-47 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether January 1947 and October 1948 rating decisions were clearly and unmistakably erroneous in denying entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from October 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant submitted a notice of disagreement with this determination in October 2010, and timely perfected his appeal in December 2010.

The appellant presented testimony before the undersigned Veterans Law Judge during a Travel Board hearing in St. Petersburg, Florida, in April 2011.  A transcript of this proceeding has been associated with the appellant's VA claims file.

During the appellant's April 2011 Travel Board hearing, the issue of entitlement to a disability rating in excess of 70 percent for bilateral hearing loss was raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant has not alleged specific errors of fact or law in the January 1947 and October 1948 rating actions, which denied service connection and continued the denial, respectively, for hearing loss disability; the evidence of record does not show that the January 1947 and October 1948 rating decisions were based on incorrectly applied statutes or regulations; that the correct facts, as they were then known, were not before the RO at the time of the decision; or that there was any error in the RO's decision which, if not made, would have manifestly changed the outcome of the decisions.
CONCLUSION OF LAW

The January 1947 and October 1948 rating decisions did not contain clear and unmistakable error (CUE) as to the issue of the appellant's entitlement to service connection for hearing loss disability.  38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held, in part, that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  The Court observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) [regarding a clear and unmistakable error claim as to a prior final RO decision]; Juarez v. Principi, 16 Vet. App. 518, 521 (2002) [citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"].

The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to this CUE claim.  See VA O.G.C. Prec. Op. No. 12-2001 (July 6, 2001).
The Board notes that the appellant has nonetheless been accorded ample opportunity to present his contentions.  In this regard, the appellant and his representative have presented written and oral argument to the RO and to the Board.  

Accordingly, the Board will proceed to a decision as to the appellant's claim.

II.  The Merits of the Claim

The appellant seeks revision of a January 1947 rating decision based upon his claim of CUE therein as to the issue of entitlement to service connection for hearing loss disability.

A.  Governing Law and Regulations

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


CUE

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  A final decision may, however, be subject to revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) (2010).

The Court has propounded a three-prong test to determine whether CUE is present in a prior determination:

(1).  "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,

(2).  the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and

(3).  a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question."

See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless, it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), to the extent that the decision held that the existence of "grave procedural error" (in that case, not obtaining complete service treatment records) rendered a VA decision non-final.  Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.

B.  Analysis

The RO's January 1947 and October 1948 rating decisions were not appealed and are therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  The appellant now challenges those decisions on the basis of CUE.

The appellant does not seem to assert that the RO applied the incorrect legal standard in its 1947 and 1948 rating decisions, nor does he contend that the law was incorrectly applied to the facts as they were known at the time.  Rather, the heart of the appellant's CUE claim is that the RO's evaluation of the relevant evidence in 1947 and 1948 was incorrect.  As will be discussed below, his argument essentially reflects a disagreement with how the RO weighed the evidence.

The appellant's claim of entitlement to service connection for hearing loss disability was denied in a January 1947 rating decision.  In that decision, the RO stated that no ear pathology was found on the last examination report and that the appellant's claim was rated on incomplete service records.  See Rating Decision, January 7, 1947.  This determination was confirmed and continued in an October 1948 rating decision.  At that time, it was noted that service treatment records, including the separation examination, did not show the existence of perforated ear drums claimed by the appellant, and therefore no further development of evidence was warranted.  See Rating Decision, October 27, 1948.  The RO's decisions were consistent with the evidence of record, including the appellant's service treatment records, which did note a hearing disability but were pertinently absent any indication that the appellant had a hearing loss disability at the time of his service discharge.  Moreover, there was no medical evidence of record which demonstrated that the appellant was diagnosed with bilateral hearing loss for VA purposes in service or for decades thereafter.

The Board recognizes that the RO failed to discuss the in-service notation of a hearing disability.  However, it is not undebatable error that the RO merely failed to specifically mention this evidence.  Crucially, the RO denied the appellant's claim on the basis of no diagnosed hearing loss for VA purposes, not based on an ear disease disability, nor was any diagnosed.
The Board does not necessarily dispute that the RO's 1947 and 1948 decisions are not a model of legal and factual exposition, at least by current standards.  However, current standards are inapplicable and, in any event, this deficiency is not a basis for a finding of CUE.  With respect to the crucial matter of whether the RO failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown.

Boiled down to its essence, the appellant is merely expressing disagreement as to how the evidence extant at the time of the 1947 and 1948 rating decisions was weighed and evaluated with respect to the hearing loss disability claim.  While the Board is certainly sympathetic to the appellant's contention, such a disagreement is not a valid claim of CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE"]; see also Russell, supra [to the same effect].  To address these arguments, the Board would have to engage in reevaluating each piece of evidence of record in 1947 and 1948 to determine how probative it is, in pursuit of reaching its own conclusion as to whether the appellant's hearing loss disability was incurred or aggravated in service.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.

In summary, for the reasons and bases stated above, the Board concludes that the appellant has not presented a valid CUE claim as to the RO's 1947 and 1948 rating decisions concerning the claimed hearing loss disability.

Finally, the Board has considered whether the proper remedy as to this claim is denial or dismissal.  In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003), to the effect that if the appellant is only asserting disagreement with how the VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  As discussed above, the appellant's CUE contentions boil down to an argument pertaining to a weighing of the evidence.  Accordingly, the Board believes that dismissal of the CUE claim is more appropriate than denial.
ORDER

The claim of CUE in the January 1947 and October 1948 rating decisions, as to the issue of service connection for hearing loss disability, is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


